                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


PETER ADAMS,

                       Plaintiff,

                 v.                            Case No. 1:20-cv-00009-SLG

KAKE TRIBAL CORPORATION
[KTC], JEFFREY W. HILLS, and
ROBERT D. MILLS,

                       Defendants.


    ORDER RE MOTION TO ALLOW ALTERNATIVE SERVICE OF PROCESS

         Before the Court at Docket 5 is Plaintiff’s Motion to Allow Alternative Service

of Process by Fax or by E-Mail.

                                     BACKGROUND

         On August 31, 2020, Plaintiff Peter Adams filed a complaint against

Defendants Kake Tribal Corporation (“KTC”), Jeffrey W. Hills, and Robert D. Mills.1

According to the complaint, Mr. Hills is the CEO of KTC and Mr. Mills is its

president.2 On October 21, 2020, this Court ordered Plaintiff to file proof of service

of the summons and complaint on Defendants.3 On November 30, 2020, Plaintiff



1
    Docket 1.
2
    Docket 1 at 2.
3
    Docket 4.




           Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 1 of 10
filed the instant motion seeking an order that allows alternative service of process

by fax or email under Federal Rules of Civil Procedure 4(e), 4(h), and 4(m), as well

as District of Alaska Local Rule 7.1.4

                                         LEGAL STANDARD

         “[S]ervice of a valid summons is necessary before the district court may

exercise personal jurisdiction over [a] defendant.”5 Rule 4(e) governs service on

an individual and provides that:

         [A]n individual . . . may be served in a judicial district of the United
         States by: (1) following state law for serving a summons in an action
         . . . or (2) doing any of the following: (A) delivering a copy of the
         summons and of the complaint to the individual personally; (B) leaving
         a copy of each at the individual’s dwelling or usual place of abode with
         someone of suitable age and discretion who resides there; or (C)
         delivering a copy of each to an agent authorized by appointment or by
         law to receive service of process.

Rule 4(h) governs service on a corporation and provides that a corporation:

         [M]ust be served: (1) in a judicial district of the United States: (A) in
         the manner prescribed by Rule 4(e)(1) for serving an individual; or (B)
         by delivering a copy of the summons and of the complaint to an officer,
         a managing or general agent, or any other agent authorized by
         appointment or by law to receive service of process and—if the agent
         is one authorized by statute and the statute so requires—by also
         mailing a copy of each to the defendant. . . .

Timeliness of service is governed by Rule 4(m), which provides that “[i]f a

defendant is not served within 90 days after the complaint is filed, the court—on



4
    Docket 5 at 1–2.
5
    Silbaugh v. Chao, 942 F.3d 911, 914 (9th Cir. 2019).


Case No. 1:20-cv-00009-SLG, Adams v. Kake Tribal Corporation, et al.
Order re Motion to Allow Alternative Service
Page 2 of 10
           Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 2 of 10
motion or on its own after notice to the plaintiff—must dismiss the action without

prejudice against that defendant or order that service be made within a specified

time. But if the plaintiff shows good cause for the failure, the court must extend

the time for service for an appropriate period.”

                                            DISCUSSION

         Plaintiff contends that Defendants are “evading service of process by

refusing their postal mail that was sent to them at the corporation’s official mailing

address in Kake.”6 In a declaration filed in support of Plaintiff’s motion, paralegal

Karen E. Ellingstad represents that she: (1) sent the complaint and summons by

certified mail to Defendant KTC’s registered agent on September 9, 2020, only to

have it returned unclaimed on October 7, 2020; (2) sent the complaint and

summons to Defendants Robert Mills and Jeffrey Hills on September 21, 2020 at

KTC’s post office box in Kake, Alaska, and both were returned marked “refused”;

and (3) successfully faxed to KTC summons for all three Defendants along with a

copy of the complaint on October 31, 2020.7 Plaintiff adds that a copy of the

complaint was sent by email to KTC’s corporate counsel on September 1, 2020,

and that counsel refused to accept service of process.8 Then, on December 3,

2020, Plaintiff filed a certificate of process by email and declaration of counsel,


6
    Docket 5 at 2.
7
    Docket 5-1 at 2–3 (Decl. Ellingstad).
8
    Docket 5 at 6.


Case No. 1:20-cv-00009-SLG, Adams v. Kake Tribal Corporation, et al.
Order re Motion to Allow Alternative Service
Page 3 of 10
           Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 3 of 10
representing that counsel had emailed the summons and complaint to KTC’s

registered agent, to Mr. Hills, and to Mr. Mills.9

         In asking the Court to allow alternate service by fax or email, Plaintiff

contends that the “fax phone number, and E-mail address of KTC’s officers [are]

disclosed and publicized on its corporate website and elsewhere,” and that KTC

publicly encourages its shareholders to use fax and email to contact the

corporation.10 Plaintiff adds that in light of the ongoing COVID-19 pandemic and

the remoteness of Kake, it is not practical to require Plaintiff to hire a private

process server to attempt in-person service.11

         Plaintiff contends that the Ninth Circuit “favors alternative service,” citing Rio

Properties, Inc. v. Rio Intern. Interlink, 284 F.3d 1007 (9th Cir. 2002).12 In Rio

Properties, the Ninth Circuit affirmed a district court’s order to allow service by

alternate means, including by email, finding that it was “reasonably calculated to

apprise [defendant] of the pendency of the action and afford it an opportunity to

respond” and was “the method of service most likely to reach” the defendant.13

However, Rio Properties is not directly on point as it involved service of a



9
    Docket 6 at 1–2.
10
     Docket 5 at 3–4.
11
     Docket 5 at 6.
12
     Docket 5 at 4.
13
     284 F.3d 1007, 1017 (9th Cir. 2002).


Case No. 1:20-cv-00009-SLG, Adams v. Kake Tribal Corporation, et al.
Order re Motion to Allow Alternative Service
Page 4 of 10
           Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 4 of 10
corporation abroad, which is governed by Federal Rules of Civil Procedure 4(h)(2)

and 4(f)(3).14 Rule 4(h)(2) provides that a plaintiff may effect service outside of the

United States on a corporation “in any manner prescribed by Rule 4(f),” which in

turn provides that service may occur “by other means not prohibited by

international agreement, as the court orders.”15             In contrast, Plaintiff seeks

alternate methods of service on individuals and a corporation in the United States,

governed by Rules 4(e) and Rule 4(h)(1), neither of which contains express

language allowing for other methods of service by court order. For the same

reason, the district court cases cited by Plaintiff allowing for service by fax and by

email are inapposite.16

         The Court must consider whether alternate service by email or fax is

appropriate in this case under Rules 4(e) and 4(h)(1). Rule 4(e) prescribes several

acceptable traditional methods of service on individuals, and also provides that

service is proper if effected in accordance with the law of the state where the district

court is located. Similarly, Rule 4(h)(1) provides that service may be effected on

a corporation by any manner prescribed for individuals under Rule 4(e)(1),

including in accordance with state law.            District courts in this Circuit (and


14
     Id. at 1013.
15
     Fed. R. Civ. P. 4(f)(3).
16
  See Docket 5 at 4–6 (collecting cases). All but one of these cases involve Rule 4(f)(3). The
outlier is Rice Corp. v. Grain Bd. of Iraq, Case No. 2:06-cv-1516-GEB-DAD, 2006 WL 3834273
(E.D. Cal. Dec. 29, 2006), which involves Rule 4(j)(1) and 28 U.S.C. § 1608(b)(3) governing
service on agencies or instrumentalities of foreign states.


Case No. 1:20-cv-00009-SLG, Adams v. Kake Tribal Corporation, et al.
Order re Motion to Allow Alternative Service
Page 5 of 10
            Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 5 of 10
elsewhere) have permitted alternate methods of service under Rule 4(e) or (h)

where state law allows alternate service by court order or otherwise, and where

the plaintiff has satisfied any corresponding state law requirements.

          For example, in Kohler Co. v. Domainjet, Inc., the plaintiffs sought leave to

serve the defendants by email, having unsuccessfully tried to execute service at

three physical addresses.17 Pursuant to Rule 4(e)(1), the district court looked to

California law to determine the sufficiency of the proposed service of process.18 It

determined that California law does not explicitly provide for service by email, but

does provide a broad framework for alternative means of service so long as it

satisfies the requirement of due process that “summons be served in a manner

which is reasonably calculated to give actual notice to the party . . . .”19 The district

court concluded that the plaintiffs had sufficiently demonstrated their diligence in

attempting to serve the defendants at their physical addresses and found that

email was reasonably calculated to give actual notice to the defendants because

the plaintiffs had previously communicated with one of the defendants by email,

and the email was listed with the registration of the defendants’ domain names.20


17
     Case No. 11-cv-1767-BEN MDD, 2012 WL 716883 (S.D. Cal. March 5, 2012).
18
     Id. at *2.
19
     Id. at *4–5 (quoting Cal. Civ. Proc. Code § 413.30).
20
   Id. See also Aevoe Corp. v. Pace, Case No. C 11-3215 MEJ, 2011 WL 3904133 (N.D. Cal.
Aug. 29, 2011) (permitting alternative service under Rule 4(e)(1) and allowing plaintiff to serve
defendants by email, as well as by publication in the local newspaper, where traditional means
of service failed).


Case No. 1:20-cv-00009-SLG, Adams v. Kake Tribal Corporation, et al.
Order re Motion to Allow Alternative Service
Page 6 of 10
            Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 6 of 10
         Similarly, the District Court for the Southern District of New York turned to

state law to consider a plaintiff’s motion for permission for alternate service,

including by email.21 New York law permits a plaintiff to serve the summons and

complaint “in such manner as the court, upon motion without notice, directs, if

service is impracticable” under the other provisions of the governing section.22 The

district court noted that the plaintiff had unsuccessfully attempted to serve the

defendant at his last known address, had used a process server, and had searched

the Internet for the defendant, all to no avail. The court concluded that proposed

methods of service were “reasonably calculated, under all the circumstances, to

apprise [the] interested party of the pendency of the action,”23 and found good

cause to grant an extension of time to permit service under Rule 4(m).24

         In the instant matter, the Court turns to Alaska law, which allows for “other

service” upon an individual or corporation “by posting on the Alaska Court

System’s legal notice website and as otherwise directed by the court” when it

appears “by affidavit . . . that after diligent inquiry a party cannot be served” by

traditional means.25 The Court finds that Plaintiff has satisfied the requirements of


21
  D.R.I., Inc. v. Dennis, Case No. 03 Civ. 10026(PKL), 2004 WL 1237511 (S.D.N.Y. June 3,
2004).
22
     Id. at *1 (quoting N.Y. C.P.L.R. § 308(5)).
23
   Id. (quoting Mullane v. Cent. Hanover Trust Co., 339 U.S. 306, 314 (1950)) (alteration in
original).
24
     Id. at *4–5.
25
     Alaska R. Civ. P. 4(e).


Case No. 1:20-cv-00009-SLG, Adams v. Kake Tribal Corporation, et al.
Order re Motion to Allow Alternative Service
Page 7 of 10
            Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 7 of 10
state law for alternate service.          Ms. Ellingstad’s declaration details her

unsuccessful yet diligent efforts to serve Defendants with the summons and

complaint.

         Moreover, the Court finds that Plaintiff has shown that serving Defendants

by email and fax is reasonably calculated to provide notice and an opportunity to

respond, as due process requires.26         KTC publishes its email address on its

webpage, and according to Plaintiff, also in its social media, shareholder

newsletters, and financial reports.27         KTC undoubtedly monitors incoming

messages; the Court also finds that as senior executives, Mr. Hills and Mr. Mills

should expect to be contacted at KTC’s email address, particularly if shareholders

are encouraged to use it.28

         Accordingly, the Court grants Plaintiff’s motion to make alternate service

under Rule 4. Plaintiff shall attempt service of process of the summons and

complaint by each of the following methods:            (1) by emailing a copy of the

summons and complaint to the email address of KTC and any identifiable email

addresses for Mr. Hills and Mr. Mills; (2) by faxing a copy of the summons and

complaint to KTC’s fax number; (3) by posting on the Alaska Court System’s legal

notice website for four consecutive weeks; (4) by sending copies of the summons


26
     Mullane, 339 U.S. at 314.
27
     Docket 5 at 3–4.
28
     Docket 5 at 3–4.


Case No. 1:20-cv-00009-SLG, Adams v. Kake Tribal Corporation, et al.
Order re Motion to Allow Alternative Service
Page 8 of 10
           Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 8 of 10
and complaint by certified mail, return receipt requested, and by first class mail, to

any identifiable addresses for Defendants prior to the last week of public posting;

and by otherwise complying with Alaska Rule of Civil Procedure 4. 29 Moreover,

because Plaintiff has shown good cause for failing to effectuate service of process

within 90 days of the filing of the complaint, the Court will extend the time for

Plaintiff to effectuate such service to 30 days after the entry of this order.

         Lastly, Plaintiff asks the Court to “recognize that he already has perfected

service of process by fax, thereby satisfying his duty to make timely service.”30 He

contends that he has already twice served Defendants and that they “learned of

this lawsuit on the day it was filed when the complaint was served by E-mail on

corporate counsel.”31 The Court declines to do so. As the Ninth Circuit explained

in Rio Properties, “a plaintiff may not generally resort to email service on his own

initiative” and the Court finds that the same holds true of other alternate methods

of service, including service by fax.32

                                        CONCLUSION

         In light of the foregoing, Plaintiff’s Motion to Allow Alternative Service of

Process by Fax or E-Mail at Docket 5 is GRANTED as set forth above. Plaintiff


29
   The Alaska Court System allows legal notices from other state and federal courts. See
http://www.courts.alaska.gov/notices/index.htm.
30
     Docket 5 at 2.
31
     Docket 5 at 6.
32
     284 F.3d 1007, 1018 (9th Cir. 2002).


Case No. 1:20-cv-00009-SLG, Adams v. Kake Tribal Corporation, et al.
Order re Motion to Allow Alternative Service
Page 9 of 10
           Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 9 of 10
shall file proof of alternative service consistent with this order within 30 days.

       DATED this 8th day of December, 2020 at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 1:20-cv-00009-SLG, Adams v. Kake Tribal Corporation, et al.
Order re Motion to Allow Alternative Service
Page 10 of 10
        Case 1:20-cv-00009-SLG Document 7 Filed 12/08/20 Page 10 of 10
